Citation Nr: 0021606	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  94-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and B.G.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  He served in Vietnam from May 1968 to 
February 1969.

The current appeal arose from a November 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for PTSD.

In October 1995, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In August 1996, the RO granted entitlement to a permanent and 
total disability rating for pension purposes.

In February 1999 the Board of Veterans' Appeals (Board) 
remanded the claim of entitlement to service connection for 
PTSD to the RO for additional development and adjudicative 
action.

In February 2000, the RO affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of service (DD-214) shows he was trained 
as a heavy vehicle driver.  He served in Vietnam from May 
1968 to February 1969.  He received a Vietnam Service Medal 
with three Bronze Service Stars, a Republic of Vietnam 
Gallantry Cross with Palm Unit Citation, 1 O/S (Overseas) 
bar, a Marksman badge, and a Republic of Vietnam Campaign 
Medal.  He is not, however, in receipt of a Combat 
Infantryman Badge, a Purple Heart Medal, or any decoration 
denoting combat.

Service medical records are silent for any psychiatric 
complaints.  At separation, psychiatric evaluation was 
normal.  The veteran denied having any nervous trouble of any 
sort and depression or excessive worry.

In February 1969, the veteran filed a claim for entitlement 
to service connection for a nervous condition.

A June 1969 VA psychiatric evaluation report shows the 
veteran presented to the psychiatrist with a chief complaint 
of a boil near his anus.  The examiner noted he did not 
describe his nervousness, but stated he was sometimes 
argumentative.  He stated he reviewed the service medical 
records, which showed no mental illness.  The veteran 
admitted to drinking regularly and liking to argue in 
presenting his demands.  He reported he was happily adjusted 
domestically and got along as a rule.  

The examiner entered a diagnosis of no mental disease found.

A January 1993 VA outpatient treatment report shows the 
veteran was seen at the psychiatric outpatient clinic for the 
first time.  The examiner stated the veteran had had symptoms 
of PTSD since returning from Vietnam.  The veteran reported 
having intrusive thoughts, flashbacks, sleep disturbance, and 
becoming violently angry.  He stated he coped by using drugs.  
The veteran did not report stressors from Vietnam.  The 
examiner entered a diagnosis of severe PTSD.

A May 1993 statement from the veteran indicates his inservice 
stressors.  He stated he saw a burned body blown to pieces, 
in which he stepped on the person's right arm.  He stated he 
had been assigned to the perimeter because his lieutenant 
hated him and that he had been fired upon during those 
assignments.

A June 1993 VA psychiatric evaluation shows the veteran 
reported he went to group therapy for PTSD.  He reported that 
while in Vietnam, his job was to take supplies to the central 
highlands.  The veteran reported he remembered a traumatic 
event when he was stopped by some Republic of Vietnam people, 
where he saw a burning body.  He stated he accidentally 
picked up an arm not knowing what it was.  The veteran stated 
when he realized what it was, he dropped the arm and became 
disgusted.  Additionally, he stated his lieutenant would put 
him on guard duty and he wanted to kill the lieutenant.

The examiner entered a diagnosis of PTSD.

A September 1993 VA psychiatric evaluation report, which was 
signed by three psychiatrists, shows the veteran reported 
three, separate traumatic experiences while in Vietnam.  He 
stated he was part of a convoy which had to stop because of 
debris in the path.  The veteran reported he had to explore 
the situation.  He stated he saw a burned body and that a 
fellow soldier waved a severed arm at him.  The veteran 
described feeling disgusted following this incident.

Additionally, he stated that while bathing in a creek, he 
observed the torture of two enemy prisoners, who were being 
dragged across tree tops by a helicopter.  The veteran stated 
he remembered seeing them bleed and hearing their screams.  
He stated he felt angry, tense, and nervous at the sight.  
The third experience involved a Chicano solder who had his 
arm shot off.

The three psychiatrists determined that based upon the 
veteran's reported symptoms, history obtained from the 
veteran, available medical records, and the current 
evaluation, they felt the veteran met the criteria for PTSD.

A December 1993 VA outpatient treatment report shows a VA 
examiner noted the veteran had been denied entitlement to 
service connection for PTSD.  The examiner asserted that all 
service personnel in Vietnam had been exposed to dangerous 
situations and had seen combat situations, regardless of 
their MOS.  He noted convoy drivers were in particular danger 
because their vehicles were easy targets.  The examiner 
stated that as a clinician, he would "never expect to hear 
the exact same history at each session."

It was this examiner's determination the veteran had severe 
PTSD.

A June 1994 letter from a VA examiner states that the veteran 
had been diagnosed with PTSD.  He noted there was a question 
as to the specific stressors claimed by the veteran.  The 
examiner stated the veteran participated in many convoys and 
had been attacked numerous times and had witnessed personally 
the death of several comrades.  He additionally stated the 
veteran had been subjected to heavy fire and had seen 
mutilated bodies and body parts, which continued to haunt him 
to the present.

A July 1994 statement shows the veteran indicates he had seen 
a smoking body torn to pieces.  He added he had gotten shot 
at while driving a truck and while assigned to the perimeter.  
The veteran stated he saw a body hanging out of a bag tied to 
a rope, which he stated was as bad as seeing the blown-up 
person.



A July 1994 notification shows the veteran was granted Social 
Security Administration disability benefits.  The decision 
shows one of the disabilities for which benefits were granted 
was PTSD.  The decision also shows that the evidence reviewed 
were VA medical records.

A January 1995 letter from the veteran shows he complained of 
stressors in service.  He stated that while in Vietnam, he 
was exposed to enemy ambushes and mines in the roadway.  He 
stated he had witnessed other trucks be destroyed, to include 
the drivers.  

An August 1995 VA outpatient treatment report shows the 
veteran reported he had problems in Vietnam due to the 
irresponsible behavior of younger men in his unit.  He stated 
they would stray off by firing back at the enemy or 
collecting body parts rather than help him drive the trucks 
to escape fire.  The veteran reported another stressor of not 
being able to fire back because he had to drive the truck, 
and thus he had to drive while being under attack.  The 
veteran stated he felt persecuted by his immediate officer 
because of his heritage and felt that medals were withheld 
from him because of it.

The examiner stated the veteran reported that he witnessed 
killings and mutilations.  He stated his camps were targeted 
with mortar and other fire and were in danger of being 
overrun on several occasions.  He noted he had to do 
perimeter duty at times, and one of those times occurred 
during an attack on his camp.  He stated his company suffered 
severe losses.  He described feeling intensely fearful when 
he was isolated due to his truck breaking down and being left 
behind.  He asserted he was a target because of the large 
vehicles he would drive.

The examiner stated his impression was that the veteran 
suffered from PTSD.


In October 1995 the veteran and a friend, B.G., presented 
oral testimony before a Hearing Officer at the RO.  B.G. 
stated he was a retired National Service Officer and had been 
employed with the Disabled American Veterans from 1972 to 
1992.  He stated he was an intelligence officer while on 
active duty.  B.G. stated he provided aero-photographs of 
roads that had been blown up.  He stated he covered the areas 
of Cam Ranh Bay and Dalat.

B.G. stated he saw people get shot down on the main highway 
where he had been stationed.  He stated that  at Cam Ranh 
Bay, there was combat in that area.  B.G. stated his unit was 
constantly under attack by mortars and rockets.

The veteran submitted copies of pictures taken of various 
areas in Vietnam.

The veteran stated he had been in Cam Ranh Bay.  He stated 
that as a driver, he would follow the truck in front of him.  
He reported four instances of being left behind because of 
problems with the truck he had driven.  He stated that they 
would encounter sniper fire regularly.

The veteran recounted the story of finding the burning body 
and the severed arm.  He stated that during the eight months 
he was in Vietnam, he encountered approximately 14 convoys 
and that every convoy had some kind of incident, whether it 
be a slight skirmish, a blown up bridge, a flat tire, etc.

A February 1996 statement from the veteran's wife shows she 
noticed a change in the veteran upon his return from Vietnam.  
She stated she could not touch him because he had been so 
nervous.  

June 1996 and December 1996 VA hospitalization summary 
reports show the veteran was hospitalized with a diagnosis of 
PTSD.  No stressors were reported.

A July 1997 report of contact shows the veteran reported he 
remembered a person who had witnessed the shooting down of 
the U.S. Phantom and gave his name.

In June 1997, the RO submitted the veteran's stressors and 
other information to the United States Armed Services Center 
for Research of Unit Records (USASCRUR) for verification.

A December 1997 response from the USASCRUR indicates the 
following:

We have enclosed an extract of an 
Operational Reports - Lessons learned 
(OR-LL), submitted by the 4th Infantry 
Division Artillery (4th Inf Div Arty), 
for the period ending January 31, 1969.  
The OR-LL notes a number of small arms, 
rocket, and mortar attacks occurred 
during this reporting period in Darlac 
Province, which is the location of Ban Me 
Thuot, and [the veteran's] units' area of 
operation (AO).  Additionally, the OR-LL 
reveals that during the week of October 
28 - November 3, 1968, Ban Me Thuot 
received small arms fire resulting in one 
"friendly" being killed and two enemy 
killed.  The OR-LL further reveals that 
on November 14, 1968, the 155th Assault 
Helicopter Company (155th AHC) at Ban Me 
Thuot was attacked by mortar fire, in 
which two U.S. soldiers were wounded in 
action (WIA), and damage was inflicted on 
ten aircraft, five vehicles, and one 
building.

The USASCRUR noted it was unable to obtain information about 
the enemy soldiers being dragged through the tree tops from 
helicopters without it having been reported.

The Board notes that VA outpatient treatment reports dated 
from May 1989 to February 1999 show treatment for PTSD, 
heroin addiction, and other disorders.  In the treatment 
reports, the veteran did not discuss the stressors he 
encountered while in Vietnam.  Instead, he reported his 
current symptomatology related to PTSD and recent problems.

A March 1999 letter to the veteran shows that the RO asked 
for more detailed information as to the stressors the veteran 
had described.  Specifically, the RO asked the veteran to 
state the facts and circumstances regarding his statement of 
having witnessed the torture of enemy prisoners.  The RO 
asked the veteran to provide the names and approximate dates 
of the friends or acquaintances who were killed or wounded.  

The RO asked the veteran to provide information as to the 
frequency, location, and approximate dates of the mortar or 
rocket attacks in which he had been involved.  Additionally, 
the RO asked the veteran whether anyone had been injured 
during the sniper attacks he had described and under what 
circumstances they occurred.  Lastly, the RO asked the 
veteran to give more specific descriptions of the stressful 
experiences he had encountered while performing his duties as 
a driver.

A response from the veteran was received in May 1999.  The 
veteran stated he could not report the torture he witnessed 
at that time because of his low rank.  He stated he could not 
remember any dates or who got killed.  As for the rocket and 
mortar attacks, he stated he remembered hearing big noises, 
but could not report the approximate dates.  The veteran 
stated no one was hurt from the sniper attacks.  Finally, he 
noted he was a truck driver and had gotten shot at but was 
unable to shoot back because he was driving the truck.  He 
stated he did not know who was shooting at him and his fellow 
soldiers.

In August 1999 the RO submitted an additional request to the 
USASCRUR to attempt to verify the veteran's stressors.

An August 1999 letter from the USASCRUR shows that it was 
unable to document attacks at Cam Ranh Bay during the 
veteran's assignment to the 87th Engineering Battalion.


Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims (the 
Court) determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by VA 
hospitalization summary and examination reports.  The veteran 
has stated only that he had engaged in combat.  He has been 
asked repeatedly by VA to submit his stressors.  The 
stressors he has submitted are vague.  He has reported that 
his unit received incoming fire.  However, initially, the 
veteran had reported not having engaged in combat.  

Regardless, the Board finds that the health care 
professionals who promulgated the diagnoses of PTSD have 
linked the disorder to events the veteran reportedly 
experienced while in service, and in particular while in 
Vietnam.  Thus, the Board finds the record establishes the 
first and third elements set out above. 38 C.F.R. § 3.304(f).

Therefore, the claim of entitlement to service connection for 
PTSD in this appeal must be decided based upon the question 
of whether the in-service stressor(s) or Vietnam combat 
history reported by the veteran and relied upon by the 
competent medical professionals diagnosing PTSD occurred, as 
substantiated by competent corroborating evidence.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

The Court has held that, "[i]t is the duty of the Board as 
the fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  The Court in Zarycki v. Brown, 6 Vet. App. 91 
(1993), set forth the foundation for the framework now 
established by the case law for establishing the presence of 
a recognizable stressor, which is the essential prerequisite 
to support the diagnosis of PTSD.

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 C.F.R. § 1154(b) (West 1991) 
and 38 C.F.R. § 3.304 (1999), as determined through 
recognized military citations or other service department 
evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is confirmed, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence, and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

The Court in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VI, 7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  

The effect of these revisions was to change the diagnostic 
criteria for mental disorders from the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  The Court 
found that DSM-IV altered the criteria for assessing the 
adequacy of the stressor from an objective to a subjective 
basis.

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

In making a claim for service connection, the claimant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).


A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that a well-grounded claim for service 
connection for PTSD requires (1) medical evidence of a 
current PTSD disability; (2) medical or lay evidence 
(presumed credible for these purposes) of an in-service 
stressor; and (3) medical evidence of a link between service 
and the current PTSD disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); see Epps v. Brown, 9 Vet. App. 341, 
343-344 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merit of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
evidence, in brief, shows that the veteran has reported he 
saw dead bodies, including a severed arm, was fired upon by 
the enemy while driving a truck, and was fired upon while 
being assigned to work the perimeter.  There are numerous VA 
medical records, which show diagnoses of PTSD based upon the 
stressors described by the veteran.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible, and thus is well 
grounded.  Therefore, the Board must determine if VA has a 
further obligation to assist him, more than it already has, 
in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
notes that in compliance with the February 1999 remand, the 
RO attempted to verify an additional stressor that the 
veteran had reported.  Additionally, the RO obtained all the 
veteran's VA medical records.  

The Board thus finds that all relevant evidence necessary for 
an equitable disposition of the appeal has been obtained to 
the extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

After having carefully reviewed the evidence of record, the 
Board concludes the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  
Specifically, the Board has determined that the veteran did 
not engage in combat with the enemy and thus is not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(f).  He did not receive any awards or decorations 
denoting participation in combat.  His military occupational 
specialty was a heavy vehicle driver.

Initially, the veteran stated his stressors involved an 
incident when he stepped on a dead person's right arm and was 
fired upon when assigned to perimeter duty.  Subsequently, 
the veteran added additional stressors such as witnessing the 
torture of two enemy prisoners and seeing a soldier get his 
arm blown off.  Additionally, he later reported he was shot 
at while driving a truck and saw the pieces of a body that 
had been blown up.  He stated he saw other truck drivers 
killed due to enemy ambushes.  A VA examiner stated the 
veteran was under constant fire when driving a truck.

The RO has attempted to verify these stressors.  Although the 
USASCRUR was able to verify that the veteran's unit received 
incoming mortar and rocket attacks, it was unable to verify 
the location where the veteran stated that the mortar and 
rocket attacks occurred.  Thus, VA has been unable to verify 
the veteran's stressors.

The Board further finds the veteran's claim of entitlement to 
service connection for PTSD must be denied as the veteran's 
claimed stressors have not been corroborated by credible 
supporting evidence, and he has not provided information 
sufficient to attempt further verification of any claimed 
incidents.

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

In short, the sole supporting evidence that the alleged 
stressful events occurred is the notation of the veteran's 
having reported such incidents at the times of his VA 
evaluations.  Of record are several medical opinions from VA 
examiners that the veteran has PTSD based upon his stressors.  
However, the Board must note that the veteran's descriptions 
of the stressors he encountered have slowly progressed to 
more serious stressors.  When first examined in January 1993, 
he reported no stressors.  When he first reported his 
stressors, he stated nothing as to being fired upon by 
mortars and/or rockets.  He stated nothing as to witnessing 
the torture of Vietnam soldiers, witnessing other truck 
drivers being killed, or witnessing a fellow soldier get his 
arm blown off.  Also, initially, the veteran stated he had 
picked up a severed arm.  Later, the story changed to a 
fellow soldier picking up the arm and waving it at him.

When asked to provide more specific answers about these 
stressors, the veteran's responses were either nonresponsive 
or inconsistent with what he had previously stated.  
Specifically, he stated he witnessed other truck drivers 
killed during sniper attacks.  When asked who had been killed 
by sniper attacks, the veteran stated no one had been killed.

The Board finds that the veteran's report of stressors is not 
credible, as he has been inconsistent in describing them.

The Board is aware that in December 1993, a VA examiner 
stated he would "never expect to hear the exact same history 
at each session;" however, the Board has the authority to 
make assessments of credibility.  Here, the Board finds that 
the veteran's accounts of the stressors in Vietnam are not 
credible.

Additionally, a review of the available evidence in the 
claims file reveals no supporting lay statements from the 
veteran's fellow unit members or others who may have 
witnessed or participated in the alleged events.  Although 
his friend, B.G. testified that the area the veteran was in 
received incoming fire, he was not there at the same time as 
the veteran.  Additionally, the USASCRUR was unable to verify 
that the veteran was there at the time of any incoming 
mortars or rockets.

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  
Cohen, 10 Vet. App. 128 (citing Doran v. Brown, 6 Vet. 
App. 283, 289 (1994)).

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396.

The Board is aware that in the December 1997 letter from the 
USASCRUR, it was noted that the unit the veteran was in did 
receive incoming fire and that some people were killed.  
However, the location of such incidences was not the location 
described by the veteran.  Thus, the Board will not construe 
the incidences described in the USASCRUR's letter as the same 
stressors described by the veteran.

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  

It must be noted that when the diagnoses of PTSD were 
entered, the examiners based them upon the uncorroborated 
stressors.

In summary, the veteran's military records show an 
occupational specialty not specifically linked to combat 
during active duty.  He is without combat awards or 
citations.  Nor is there support in either military records 
or statements by third parties as to the veteran's having 
served in combat in Vietnam.

The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of alleged combat participation and 
symptomatology as related by him.  The Board is not bound to 
accept medical opinions which are based on a history supplied 
by the veteran, where that history is unsupported or based on 
inaccurate factual premises.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. 
App. 69 (1993).

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the veteran 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
supporting evidence that the claimed in-service stressors 
actually occurred.  West v. Brown, 7 Vet. App. 70, 79-80 
(1994).  Thus, there is no diagnosis of PTSD shown to be 
related to recognized military stressors.

The Board notes that although the July 1994 Social Security 
Administration determination showed the veteran had been 
granted disability benefits based, in part, on his having 
PTSD, the decision reflected that the Social Security 
Administration had based its determination on VA medical 
records.  

All of the veteran's VA medical records are in the claims 
file.  Thus, the Board need not obtain copies of the medical 
records the Social Security Administration relied upon in 
granting disability benefits.

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit of the 
doubt standard applied; the preponderance of the evidence is 
against the claim of service connection for PTSD and the 
veteran's appeal is denied.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

